EXHIBIT 10.7
 
SECURITY AGREEMENT
 
This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of September 6, 2012, is
executed by Bitzio, Inc., a Nevada corporation (the “Company”), in favor of
Collateral Agent (as herein defined) on behalf of the purchasers executing this
Security Agreement (“Purchasers”).
 
RECITALS
 
A.           Company and certain Purchasers have entered into a Note Purchase
Agreement, dated as of the date hereof (as amended, modified or otherwise
supplemented from time to time, the “Purchase Agreement”), pursuant to which
Company has issued, or may issue, convertible promissory notes (each a “Note”
and collectively, the “Notes”).
 
B.           In order to induce each Purchaser to extend the credit evidenced by
the Notes, Company desires to enter into this Security Agreement and to grant
Collateral Agent, for the benefit of itself and the Purchasers, the security
interest in the Collateral described below and the Collateral Agent appointed
herein will endeavor to serve all Purchasers equally in right of payment and
exercising rights with respect to any security interests in the Collateral.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Collateral Agent and the Purchasers as
follows:
 
1. Definitions and Interpretation.  When used in this Security Agreement, the
following terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Obligations” means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to Collateral Agent and the Purchasers of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Notes and the other Loan Documents,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.
 
“Person” means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
“UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
California from time to time.
 
All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Purchase Agreement. Unless otherwise defined herein, all
terms defined in the UCC have the respective meanings given to those terms in
the UCC.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Grant of Security Interest; Acknowledgment.  As security for the Obligations,
Company hereby pledges to Collateral Agent and grants to Collateral Agent a
security interest of first priority in all right, title and interests of Company
and its subsidiaries in and to the property described in Attachment 1 hereto,
whether now existing or hereafter from time to time acquired (collectively, the
“Collateral”).  Notwithstanding the foregoing, the security interest granted
herein shall not extend to and the term “Collateral” shall not include (i) Liens
(as defined in the Note Purchase Agreement) for current taxes not yet due and
payable, (ii) Liens imposed by law and incurred in the ordinary course of
business for obligations not past due, (iii) Liens in respect of pledges or
deposits under workers’ compensation laws or similar legislation, (iv) Liens,
encumbrances and defects in title which do not in any case materially detract
from the value of the property subject thereto or have a material adverse
effect, and which have not arisen otherwise than in the ordinary course of
business, (v) any shares or other equity ownership of subsidiaries of the
Company, (vi) any equipment or other property financed by a third party, or
(vii) any other secured interests existing as of the date of this Security
Agreement (each a “Permitted Lien”).
 
Each Purchaser and the Company understands, acknowledges and agrees that the
payment of all or any portion of the outstanding principal amount under the
Notes and all interest thereon shall be pari passu in right of payment and in
all other respects to the other Notes.  Unless approved by a majority in
interest of disinterested Purchasers (i.e., those not receiving a cash payment),
the Company (a) shall not pay the Optional Prepayment Amount to any Purchaser
unless concurrently paid to all Purchasers holding outstanding Notes at the time
of such payment, (b) shall not pay any principal or interest on a Note to any
Purchaser unless paid to all such Purchasers holding outstanding Notes and then
only according to the Pro Rata Share payable for such Notes, and (c) in the
event a Purchaser receives payments in excess of its Pro Rata Share (as defined
below) of the Company’s payments to the Purchasers of all of the Notes, then
Purchaser shall hold in trust all such excess payments for the benefit of the
holders of the other Notes and shall pay such amounts held in trust to such
other holders upon demand by such holders.
 
3. General Representations and Warranties.  Company represents and warrants to
Collateral Agent and the Purchasers that (a) Company is the owner of the
Collateral (or, in the case of after-acquired Collateral, at the time Company
acquires rights in the Collateral, will be the owner thereof) and that no other
Person has (or, in the case of after-acquired Collateral, at the time Company
acquires rights therein, will have) any right, title, claim or interest (by way
of Lien or otherwise) in, against or to the Collateral, other than Permitted
Liens; (b) upon the filing of UCC-1 financing statements in the appropriate
filing offices, Collateral Agent has (or in the case of after-acquired
Collateral, at the time Company acquires rights therein, will have) a first
priority perfected security interest in the Collateral to the extent that a
security interest in the Collateral can be perfected by such filing, except for
Permitted Liens; (c) all Inventory has been (or, in the case of hereafter
produced Inventory, will be) produced in compliance with applicable laws,
including the Fair Labor Standards Act; (d) all accounts receivable and payment
intangibles are genuine and enforceable against the party obligated to pay the
same; and (e) the originals of all documents evidencing all accounts receivable
and payment intangibles of Company and the only original books of account and
records of Company relating thereto are, and will continue to be, kept at the
address of the Company set forth in Section 7 of this Security Agreement.
 
4. Authorized Action by Collateral Agent.  Company hereby irrevocably appoints
Collateral Agent as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Collateral Agent may perform (but Collateral Agent
shall not be obligated to and shall incur no liability to Company or any third
party for failure so to do) any act which Company is obligated by this Security
Agreement to perform, and to exercise such rights and powers as Company might
exercise with respect to the Collateral, including the right to (a) collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) make any compromise or settlement, and take any
action it deems advisable, with respect to the Collateral; (d) insure, process
and preserve the Collateral; (e) pay any indebtedness of Company relating to the
Collateral; and (f) file UCC financing statements and execute other documents,
instruments and agreements required hereunder; provided, however, that
Collateral Agent shall not exercise any such powers granted pursuant to
subsections (a) through (e) prior to (x) the occurrence of an Event of Default
and shall only exercise such powers during the continuance of an Event of
Default, and (y) separate written instruction to take such actions from a
Majority in Interest of Purchasers.  Company agrees to reimburse Collateral
Agent upon demand for any reasonable costs and expenses, including attorneys’
fees, Collateral Agent may incur while acting as Company’s attorney-in-fact
hereunder, all of which costs and expenses are included in the
Obligations.  Company further agrees to pay Collateral Agent a nonrefundable fee
of $2,500 per year, paid in advance each year, for serving as Collateral Agent,
and a further fee of $100 per hour, if applicable, for reasonable and necessary
time spent exercising the powers set forth in subsections (a) through (e)
above.  It is further agreed and understood between the parties hereto that such
care as Collateral Agent gives to the safekeeping of its own property of like
kind shall constitute reasonable care of the Collateral when in Collateral
Agent’s possession; provided, however, that Collateral Agent shall not be
required to make any presentment, demand or protest, or give any notice and need
not take any action to preserve any rights against any prior party or any other
person in connection with the Obligations or with respect to the Collateral.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Default and Remedies.
 
(a) Default.  Company shall be deemed in default under this Security Agreement
upon the occurrence and during the continuance of an Event of Default (as
defined in the Notes).
 
(b) Remedies.  Upon the occurrence and during the continuance of any such Event
of Default, Collateral Agent shall have the rights of a secured creditor under
the UCC, all rights granted by this Security Agreement and by law, including the
right to:  (a) require Company to assemble the Collateral and make it available
to Collateral Agent and the Purchasers at a place to be designated by Collateral
Agent and the Purchasers; and (b) prior to the disposition of the Collateral,
store, process, repair or recondition it or otherwise prepare it for disposition
in any manner and to the extent Collateral Agent and the Purchasers deem
appropriate.  Company hereby agrees that ten (10) days’ notice of any intended
sale or disposition of any Collateral is reasonable.  In furtherance of
Collateral Agent’s rights hereunder, Company hereby grants to Collateral Agent
an irrevocable, non-exclusive license, exercisable without royalty or other
payment by Collateral Agent, and only in connection with the exercise of
remedies hereunder, to use, license or sublicense any patent, trademark, trade
name, copyright or other intellectual property in which Company now or hereafter
has any right, title or interest together with the right of access to all media
in which any of the foregoing may be recorded or stored. During the continuance
of any Event of Default, the Company shall not, without the written consent of
the Collateral Agent, sell, license, grant a right of use or otherwise dispose
of any patent, trademark, trade name, copyright or other intellectual property
in which Company has any right, title or interest, other than pursuant to
standard end-user license agreements, support/maintenance agreements and
agreements entered in the ordinary course of the Company’s business.
 
(c) Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Collateral Agent at
the time of, or received by Collateral Agent after, the occurrence of an Event
of Default) shall be paid to and applied as follows:
 
(i) First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Collateral
Agent;
 
(ii) Second, to the payment to each Purchaser of the amount then owing or unpaid
on such Purchaser’s Note, and in case such proceeds shall be insufficient to pay
in full the whole amount so due, owing or unpaid upon such Note, then its Pro
Rata Share of the amount remaining to be distributed (to be applied first to
accrued interest and second to outstanding principal);
 
(iii) Third, to the payment of other amounts then payable to each Purchaser
under any of the Loan Documents, and in case such proceeds shall be insufficient
to pay in full the whole amount so due, owing or unpaid under such Loan
Documents, then its Pro Rata Share of the amount remaining to be distributed;
and
 
(iv) Fourth, to the payment of the surplus, if any, to Company, its successors
and assigns, or to whomsoever may be lawfully entitled to receive the same.
 
For purposes of this Security Agreement, the term “Pro Rata Share” shall mean,
when calculating a Purchaser’s portion of any distribution or amount, that
distribution or amount (expressed as a percentage) equal to a fraction (i) the
numerator of which is the aggregate amount of principal and interest then
outstanding under such Purchaser’s Note and (ii) the denominator of which is the
aggregate amount of principal and interest then outstanding under all Notes held
by all Purchasers.  In the event that a Purchaser receives payments or
distributions in excess of its Pro Rata Share, then such Purchaser shall hold in
trust all such excess payments or distributions for the benefit of the other
Purchasers and shall pay such amounts held in trust to such other Purchasers
upon demand by such Purchasers.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Collateral Agent.
 
(a) Appointment.  The Purchasers hereby appoint Chris Achar as collateral agent
for the Purchasers under this Security Agreement (in such capacity, the
“Collateral Agent”) to serve from the date hereof until the termination of the
Security Agreement or until the Collateral Agent resigns from such appointment
or is removed by a Majority in Interest.
 
(b) Powers and Duties of Collateral Agent, Indemnity by Purchasers.
 
(i) Each Purchaser hereby irrevocably authorizes the Collateral Agent to take
such action and to exercise such powers hereunder as provided herein or as
requested in writing by the Majority in Interest in accordance with the terms
hereof, together with such powers as are reasonably incidental thereto, and each
Purchaser hereby agrees that it will not exercise any remedy available to it
other than in accordance with this agreement independent of the Collateral Agent
unless approved in writing by the Majority in Interest.  Collateral Agent may
execute any of its duties hereunder by or through agents or employees and shall
be entitled to request and act in reliance upon the advice of counsel concerning
all matters pertaining to its duties hereunder and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance therewith.
 
(ii) Neither the Collateral Agent nor any of its member, managers, directors,
officers, employees, attorneys, or representatives (collectively, the
“Representatives”) shall be liable or responsible to any Purchaser or to Company
for any action taken or omitted to be taken by Collateral Agent or any other
such person hereunder or under any related agreement, instrument or document,
except in the case of gross negligence or willful misconduct on the part of the
Collateral Agent, nor shall the Collateral Agent or any of its Representatives
be liable or responsible for (i) the validity, effectiveness, sufficiency,
enforceability or enforcement of the Notes, this Security Agreement or any
instrument or document delivered hereunder or relating hereto; (ii) the title of
Company to any of the Collateral or the freedom of any of the Collateral from
any prior or other liens or security interests; (iii) the determination,
verification or enforcement of Company’s compliance with any of the terms and
conditions of this Security Agreement; (iv) the failure by Company to deliver
any instrument  or document required to be delivered pursuant to the terms
hereof; or (v) the receipt, disbursement, waiver, extension or other handling of
payments or proceeds made or received with respect to the collateral, the
servicing of the Collateral or the enforcement or the collection of any amounts
owing with respect to the Collateral.
 
(iii) In the case of this Security Agreement and the transactions contemplated
hereby and any related document relating to any of the Collateral, each of the
Purchasers agrees to pay to the Collateral Agent, on demand, such Purchaser’s
Pro Rata Share of all fees and all expenses incurred in connection with the
operation and enforcement of this Security Agreement, the Notes or any related
agreement to the extent that such fees or expenses have not been paid by
Company.  In the case of this Security Agreement and each instrument and
document relating to any of the Collateral, each of the Purchasers and the
Company hereby agrees to hold the Collateral Agent harmless, and to indemnify
the Collateral Agent from and against any and all loss, damage, expense or
liability which may be incurred by the Collateral Agent under this Security
Agreement and the transactions contemplated hereby and any related agreement or
other instrument or document, as the case may be, unless such liability shall be
caused by the willful misconduct or gross negligence of the Collateral Agent.
 
(iv) Collateral Agent may resign at any time from its appointment for any reason
upon written notice thereof to the Company.  Collateral Agent may be removed by
a Majority in Interest upon written notice to Collateral Agent and the
Company.  Collateral Agent shall have no liability to any party arising from
such resignation or removal or with respect to acts, omissions or events
occurring after the date of such resignation or removal.  Upon such resignation
or removal, a new Collateral Agent may be appointed by a Majority in Interest or
the Initial Note Purchaser.
 
 
4

--------------------------------------------------------------------------------

 
 
7. Miscellaneous.
 
(a) Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Company or
Collateral Agent under this Security Agreement shall be in writing and faxed,
mailed or delivered to each party to the facsimile number or its address set
forth below (or to such other facsimile number or address as the recipient of
any notice shall have notified the other in writing).  All such notices and
communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.
 
Collateral Agent:


Chris Achar
1100 Glendon Ave. Suite 850
Los Angeles, CA 90024
Fax Number: (310) 208-1154

 
Company:


Bitzio, Inc.
548 Market Street, Suite 18224
San Francisco, CA  94104
Attn:  Chief Executive Officer
Fax Number: (866) 824-7881
 
(b) Termination of Security Interest. Upon the payment or conversion in full of
all Obligations under the Notes issued pursuant to the Purchase Agreement, the
security interest granted herein shall terminate and all rights to the
Collateral granted pursuant to this Security Agreement shall revert to Company,
provided that any rights obtained other than pursuant to this Security Agreement
shall not be terminated by this Section 7(b).  Upon such termination Collateral
Agent hereby authorizes Company to file any UCC termination statements necessary
to effect such termination and Collateral Agent will execute and deliver to
Company any additional documents or instruments as Company shall reasonably
request to evidence such termination.
 
(c) Nonwaiver.  No failure or delay on Collateral Agent’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
(d) Amendments and Waivers. This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Company and a Majority in Interest.  Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.  Each subsequent purchaser of Notes under the Purchase
Agreement may become a party to this Security Agreement by executing a
counterpart signature page hereto.
 
(e) Assignments.  This Security Agreement shall be binding upon and inure to the
benefit of Collateral Agent and Company and their respective successors and
assigns; provided, however, that Company may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of Collateral Agent.
 
(f) Cumulative Rights, etc.  The rights, powers and remedies of Collateral Agent
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Collateral Agent by virtue of any applicable law, rule or
regulation of any governmental authority, any Loan Document or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Collateral Agent’s
rights hereunder.  Company waives any right to require Collateral Agent to
proceed against any person or entity or to exhaust any Collateral or to pursue
any remedy in Collateral Agent’s power.
 
 
5

--------------------------------------------------------------------------------

 
 
(g) Payments Free of Taxes, Etc.  All payments made by Company under the Loan
Documents shall be made by Company free and clear of and without deduction for
any and all present and future taxes, levies, charges, deductions and
withholdings.  In addition, Company shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security
Agreement.  Upon request by Collateral Agent, Company shall furnish evidence
satisfactory to Collateral Agent that all requisite authorizations and approvals
by, and notices to and filings with, governmental authorities and regulatory
bodies have been obtained and made and that all requisite taxes, levies and
charges have been paid.
 
(h) Partial Invalidity.  If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law or
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.
 
(i) Expenses.  Company shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Collateral Agent
in connection with custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which is not performed as and when required by this Security
Agreement.
 
(j) Construction.  Each of this Security Agreement and the other Loan Documents
is the result of negotiations among, and has been reviewed by, Company,
Purchasers, Collateral Agent and their respective counsel.  Accordingly, this
Security Agreement and the other Loan Documents shall be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against Company, Purchasers or Collateral Agent.
 
(k) Entire Agreement.  This Security Agreement taken together with the other
Loan Documents constitute and contain the entire agreement of Company,
Purchasers and Collateral Agent and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.
 
(l) Other Interpretive Provisions.   References in this Security Agreement and
each of the other Loan Documents to any document, instrument or agreement
(a) includes all exhibits, schedules and other attachments thereto, (b) includes
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Security Agreement or any other Loan
Document refer to this Security Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Security
Agreement or such other Loan Document, as the case may be.  The words “include”
and “including” and words of similar import when used in this Security Agreement
or any other Loan Document shall not be construed to be limiting or exclusive.
 
(m) Governing Law.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THE COMPANY AND EACH
PURCHASER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN
LOS ANGELES COUNTY IN THE STATE OF CALIFORNIA SHALL HAVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PURCHASERS, ON THE ONE
HAND, AND COMPANY, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.
 
(n) Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.
 
[The remainder of this page is intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Security Agreement to be
executed as of the day and year first above written.
 

 
BITZIO, INC.
         
 
By:
/s/  William Schonbrun       Name: William Schonbrun       Title:  President and
Chief Executive Officer          

 
AGREED:
 
CHRIS ACHAR
As Collateral Agent
 
By: ___________________________

 
 
 
 
7

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Security Agreement to be
executed as of the day and year first above written.


 
PURCHASERS:
 
Name (Please type or
Print):                                                                                                                                
 


By (signature): __________________________________________
 
Name and title:   _________________________________________
 
 
 


 
8

--------------------------------------------------------------------------------

 

ATTACHMENT 1
 
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Company and its subsidiaries
in and to the following property:
 
(i) All Accounts;
 
(ii) All Chattel Paper;
 
(iii) All Deposit Accounts and cash;
 
(iv) All Documents;
 
(v) All Equipment;
 
(vi) All General Intangibles;
 
(vii) All Goods;
 
(viii) All Instruments;
 
(ix) All Intellectual Property;
 
(x) All Inventory;
 
(xi) All Investment Property;
 
(xii) All Letter-of-Credit Rights
 
(xiii) To the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, and all accessions to, substitutions and replacements
for, and rents and profits of each of the foregoing.
 
The term “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by Company, including
inventions, designs, patents (whether registered or unregistered), copyrights
(whether registered or unregistered), trademarks (whether registered or
unregistered), trade secrets, domain names, confidential or proprietary
technical and business information, know-how, methods, processes, drawings,
specifications or other data or information and all memoranda, notes and records
with respect to any research and development, software and databases and all
embodiments or fixations thereof whether in tangible or intangible form or
contained on magnetic media readable by machine together with all such magnetic
media and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.
 
All capitalized terms used in this Attachment 1 and not otherwise defined
herein, shall have the respective meanings given to such terms in the Uniform
Commercial Code of the State of California as in effect from time to time.
 
 
9

--------------------------------------------------------------------------------

 